--------------------------------------------------------------------------------

EXHIBIT 10.5
 
EMPLOYMENT AGREEMENT


THIS  EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this
_____ day of September 2012 by and between Telos Corporation, a Maryland
corporation, for itself and its subsidiary companies, divisions, affiliates and
operating entities (the “Company”) and [NAME] (the “Executive”).


WHEREAS, the Company and the Executive desire to enter into this Agreement
pertaining to the employment of the Executive by the Company;


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below and other good and valuable consideration, the receipt of which is
hereby acknowledged, the Executive and the Company hereby agree as follows:


1.           Performance of Services. The Executive’s employment with the
Company shall be subject to the following:


(a)
Subject to the terms of this Agreement, the Company hereby agrees to employ the
Executive as its [TITLE] during the Agreement Term (as defined below).



(b)
During the Agreement Term, the Executive shall devote full time (paid time off
and other authorized leave excepted) and best efforts, energies and talents to
serving the Company as an employee.



(c)
The Executive agrees to perform his duties faithfully, efficiently and with
integrity subject to the direction of the Company.  The Executive will have such
authority, power, responsibilities and duties as are inherent in such position
and necessary to carry out such responsibilities and the duties required
hereunder, as well as any additional duties and authority granted to him by the
his designated supervisor.



(d)
Notwithstanding the foregoing, during the Agreement Term, the Executive may
devote reasonable time to activities other than those required under this
Agreement, including activities involving professional, charitable, educational,
religious and similar types of organizations, speaking engagements, membership
on the boards of directors of other profit or not-for-profit organizations, and
similar activities, to the extent that such other activities do not, in the sole
discretion of the Company, inhibit or prohibit the performance of the
Executive’s duties under this Agreement or conflict in any material way with the
Company’s business.



(e)
The Executive shall not be required to perform services under this Agreement
during any period in which determined as Disabled (as defined below).



(f)
The “Agreement Term” shall be the period beginning on January 1, 2012 for a one
year period, and thereafter shall automatically renew for consecutive one year
periods unless terminated in accordance with the provisions hereof.

 
 
 

--------------------------------------------------------------------------------

 
 
2.           Compensation and Benefits.  While the Executive is employed by the
Company pursuant to this Agreement, the Company shall compensate him for his
services as follows:


(a)
Base Salary.  The Executive shall receive an annual base salary of [SALARY] (the
“Salary”), plus any salary increases authorized during the Agreement Term, if
any, payable in accordance with the Company’s payroll cycle.



(b)
Bonus.  The Executive shall have the opportunity to participate in a bonus plan
for which he is eligible under the terms and conditions as defined by the
Company.  Any bonus for the Executive shall be subject to the then-existing
requirements of the Company governing internal recommendation and approval of
such bonus.  Any such bonus payment shall be paid to the Executive per the bonus
plan.



(c)
Stock Options and Restricted Stock Grants. The Executive shall be eligible for
additional stock options and restricted stock grants under any of the Company’s
stock option and restricted stock plans in an amount recommended by the Chief
Executive Officer and approved by the Board of Directors.  Such options and/or
grants shall be subject to the terms and conditions of the applicable standard
stock option and restricted stock plans and agreements adopted by the Company.



(d)
Expense Reimbursement.  While the Agreement is in effect, the Company will
reimburse the Executive for all reasonable and necessary business expenses
incurred by the Executive in connection with the performance of his duties for
the Company.  Such reimbursement is subject to the submission to the Company by
the Executive of appropriate documentation and/or vouchers, and will be made in
accordance with the customary business procedures of the Company for expense
reimbursement, as may from time to time be established.



(e)
Paid Time Off.  While the Agreement is in effect, in each fiscal year of the
Company, the Executive shall be eligible to accrue paid time off, subject to the
terms of the current benefits policy.



(f)
Other Benefits.  The Executive shall be eligible to participate in any and all
plans maintained by the Company to provide benefits for its salaried senior
executives, including, without limitation, any pension, profit sharing or other
retirement plan, any life, accident, disability, medical, hospital or similar
group insurance program and any other benefit plan, subject to the normal terms
and conditions of such plans.



3.           Termination.  The Executive’s employment with the Company pursuant
to this Agreement may terminate under the following circumstances, hereinafter
referred to as “Termination”.


(a)           Death.  The Executive’s employment hereunder shall terminate upon
his death.
 
 
 
Employment Agreement 2012
 
 
2

--------------------------------------------------------------------------------

 
 
(b)
Disability. If the Executive becomes Disabled, the Company may terminate
Executive’s employment. For purposes of this Agreement, the Executive shall be
deemed to be “Disabled” if (i) eligible for disability benefits under the
Company’s long-term disability plan, or (ii) has a physical or mental disability
which renders Executive incapable, after reasonable accommodation, of performing
substantially all of Executive’s duties hereunder for a period of 180 days
(which need not be consecutive) in any 12-month period.  In the event of a
dispute as to whether the Executive is Disabled, the Company may, at its
expense, refer Executive to a licensed practicing physician of the Company’s
choice and the Executive agrees to submit to such tests and examination as such
physician shall deem customary and appropriate.

 
 

(c)
Cause.  The Company may terminate the Executive’s employment hereunder
immediately and at any time for Cause by written notice to the Executive
detailing the basis for the Cause termination.  For purposes of this Agreement,
“Cause” means (i) gross negligence or willful and continued failure by the
Executive to substantially perform his duties as an employee of the Company
(other than any such failure resulting from incapacity due to physical or mental
illness); (ii) Executive’s dishonesty, fraudulent misrepresentation, willful
misconduct, malfeasance, violation of fiduciary duty relating to the business of
the Company; or (iii) conviction of a felony.



(d)
Without Cause.  The Company may terminate the Executive’s employment hereunder
immediately and at any time without Cause by written notice to the Executive.



(e)
Termination by Executive.  The Executive may terminate his employment hereunder
at any time for any reason by giving the Company prior written notice not less
than thirty (30) days prior to such termination.



(f)
Termination upon a Change in Control.  The Executive’s employment hereunder
shall terminate automatically, and such termination shall be considered to be
without Cause (as defined above), upon the occurrence of a Change in Control (as
defined below).



(g)
Mutual Agreement.  This Agreement may be terminated at any time by mutual
written agreement of the parties.



(h)
Date of Termination.  “Date of Termination” means the last day that the
Executive is employed by the Company under the terms of this Agreement or, in
the event of a Change in Control, the date of the Change in Control, provided
that Executive’s employment is terminated in accordance with one of the
foregoing provisions in this paragraph 3.



4.           Rights Upon Termination.   The Executive’s right to payments and
benefits under this Agreement for periods after his Date of Termination shall be
determined in accordance with the following:


(a)
If, prior to the occurrence of a Change in Control, the Company terminates the
Executive’s employment for Cause in accordance with paragraph 3(c) above, or if
the Executive terminates his employment in accordance with paragraph 3(e) above,
the Company shall pay to the Executive:

 
 
 
Employment Agreement 2012
 
 
3

--------------------------------------------------------------------------------

 
 
 
(i)
A lump-sum payment equivalent to the remaining unpaid portion of the Executive’s
Salary for the period ending on the Date of Termination.



 
(ii)
A lump-sum payment for all accrued and unused Paid Time Off.



 
(iii)
Any other payments or benefits to be provided to the Executive by the Company
pursuant to any employee benefit plans or arrangements adopted by the Company,
to the extent such payments and benefits are earned and vested as of the Date of
Termination, or are required by law to be offered for periods following the Date
of Termination.  In addition, any bonus which has been earned by Executive and
approved by the appropriate corporate authorities but which remains unpaid as of
the Date of Termination shall be paid to Executive at such time and in such
manner as if Executive had continued to be employed by the Company.



(b)
If, prior to the occurrence of a Change in Control, the Company terminates the
Executive’s employment without Cause in accordance with paragraph 3(d) above, by
mutual agreement in accordance with paragraph 3 (g) above, or due to Disability
in accordance with paragraph 3(b) above, Executive shall be entitled to the
amounts payable under paragraph 4(a), and in addition, the Executive shall be
entitled to monthly payments over a 18-month period of an amount equal to the
amount of monthly salary which the Executive was being paid as of the Date of
Termination.  Such payments will commence as of the month following the date
that the Executive incurs a separation from service, as such term is defined in
the context of Section 409A of the Code (as defined below).  Such payments will
continue over the 18-month period in accordance with the Company’s normal
payroll cycle.  In the event that the Executive dies prior to the completion of
the 18-month payment cycle, any amounts remaining unpaid as of the date of
Executive’s death will be paid to Executive’s estate in lump sum.



(c)
If, prior to the occurrence of a Change in Control, the Executive’s employment
is terminated due to death, the Executive’s estate shall be entitled to the
amounts payable under paragraph 4(a), and in addition, the Executive’s estate
shall be entitled to a lump-sum payment of an amount equal to the amount of
monthly salary which the Executive was being paid as of the Date of Termination
times 18 months.



(d)
Upon the termination of the Executive’s employment as a result of a Change in
Control in accordance with paragraph 3(f), Executive shall be entitled to the
amounts payable under paragraph 4(a), and in addition, the Executive shall be
entitled to a lump-sum payment of an amount equal to the amount of monthly
salary which the Executive was being paid as of the Date of Termination times 18
months.  Such payment in lump sum shall be made contemporaneously with the
consummation of the transaction or the election of directors that constitutes
the Change in Control. “Change in Control” means an occasion upon which (i) any
one person, or more than one person acting as a group (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)), other than a member of the Board of
Directors or fiduciary holding securities under an employee benefit plan of the
Company or a corporation controlled by the Company, acquires (either directly
and/or through becoming the “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act)), directly or indirectly, securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities (or has acquired securities representing 50% or more of
the combined voting power of the Company’s then outstanding securities during
the 12-month period ending on the date of the most recent acquisition of Company
securities by such person); or (ii) during any period of twelve (12) consecutive
months , a majority of the members of the Board of Directors is replaced by
directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors before the date of the appointment or
election; or (iii) any one person, or more than one person acting as a group (as
defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) all, or substantially all, of the
Company’s assets.  Each Change in Control event described in this paragraph is
intended to constitute a change in ownership or effective control of the Company
or in the ownership of a substantial portion of the Company’s assets within the
meaning of Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as
amended (“Code”), and the IRS guidance issued thereunder and this Agreement
shall be interpreted accordingly.  Notwithstanding anything to the contrary set
forth in this Agreement, the Executive shall not be entitled to any payments
under paragraphs 4(a), 4(b), or 4(c) upon Termination if the Executive receives
the payments under this paragraph 4(d) upon a Change in Control.

 
 
 
Employment Agreement 2012
 
 
4

--------------------------------------------------------------------------------

 
 
(e)
In the event that the Executive’s employment is terminated for any reason
discussed in paragraphs 4(b), 4(c) or 4(d), in addition to the amounts payable
under paragraphs 4(b), 4(c) or 4(d) as applicable, the Executive or the
Executive’s estate shall be entitled to the following:



 
(i)
Immediate vesting of the unvested portion of any outstanding stock option and
any outstanding share of restricted stock, notwithstanding any contrary terms in
any stock option or restricted stock agreement applicable to Executive.



 
(ii)
Cash payment equal to 18 months of premium payments for medical and dental
coverage.  The amount of the monthly payments shall be equal to the amount of
the “applicable premium” as determined pursuant to the terms of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) (without regard
to whether or not the Executive elects COBRA continuation coverage) based on the
Executive’s choices under the Company’s plan as of the Date of Termination and
further based upon the current premiums as of the Date of Termination, less the
amount that the Executive was contributing for coverage.  The Company benefits
package in which the Executive participated will cease as of the Date of
Termination.



 
(iii)
Cash payment equal to 18 months of benefit premiums based upon the premium rate
at the Date of Termination under the terms of the Company’s Group Life Policy
issued by CIGNA which allows the option to convert to an individual policy for
basic life and accidental death and dismemberment (AD&D) coverage.  However, the
cash payments shall be no more than the amount of the premiums that the Company
was paying as if the Executive was still employed.  This paragraph shall not
apply if the Executive’s employment is terminated per section 4(c).

 
 
 
Employment Agreement 2012
 
 
5

--------------------------------------------------------------------------------

 
 
 
(iv)
Cash payment equal to the employer matching contribution, as if the Executive
was still a plan participant that would otherwise have been contributed on
Executive's behalf to the Code Section 401(k) program maintained by the Company
with respect to the 18-month period commencing on the Date of Termination under
the following assumptions:



 
(a)
Executive would have made a voluntary salary reduction contribution to the Code
Section 401(k) program with respect to the 18-month period based upon the salary
reduction election in effect on behalf of the Executive as of the Date of
Termination.



 
(b)
No additional "constructive matching" payments will be made under this provision
with respect to a calendar year once the combination of the actual matching
contributions made on behalf of Executive to the Code Section 401(k) program for
such calendar year plus the "constructive matching" payments made to Executive
pursuant to this provision for such calendar equal the maximum amount of
matching contributions that could have been allocated to Executive's account
under the terms of the Code Section 401(k) program with respect to such calendar
year.



 
(c)
Except as otherwise contemplated by paragraph 4(e)(v) below, the "constructive
matching" payments will be made at such times as the Company remits the actual
matching contributions to the Code Section 401(k) program.



 
(v)
If the Executive’s employment is terminated per paragraph 4(b), all payments
under paragraph this 4(e) shall be made on a periodic basis on the same schedule
as such benefits otherwise would have been payable as if the Executive was still
employed at the Company.  If the Executive’s employment is terminated per
paragraph 4(c) or paragraph 4(d), all payments under this paragraph 4(e) shall
be paid in a lump-sum payment at the same time the lump sum payment is paid in
accordance with paragraph 4(c) or paragraph 4(d).  Notwithstanding anything to
the contrary set forth in this Agreement, the Executive shall not be entitled to
receive the payments contemplated by this paragraph 4(e) upon the termination of
the Executive’s employment with the Company if the Executive receives the
payments under this paragraph 4(e) upon the termination of the Executive’s
employment as a result of a Change in Control.



 
(vi)
If the Executive was receiving other benefits as of the Date of Termination that
are not listed above, and to the extent such payments or benefits are earned and
vested or are required by law to be offered to the Executive for the 18-month
period following the Date of Termination, then the cash equivalent or
arrangements for continuing coverage will be determined at that time.  However,
the cash payments shall be no more than the amount that the Company was paying
as if the Executive was still employed.

 
 
 
Employment Agreement 2012
 
 
6

--------------------------------------------------------------------------------

 
 
 
(vii)
If any of the benefits listed above are no longer available to the Executive as
of the Date of Termination, then there will be no such payments made to continue
the benefits after the Date of Termination or its cash equivalent.



(f)
The undertakings of the Company in connection with paragraphs 4(b), 4(c), 4(d)
and 4(e), above, are contingent upon Executive’s or his estate’s compliance with
Sections 5, 6, 7 and 8 following termination or a Change in Control.



(g)
To the extent required by Section 409A of the Code, if the Executive separates
from service with the Company for any reason other than death and the Executive
constitutes a “specified employee” as defined in Section 409A(2)(B)(i) of the
Code at the time of separation from service, then payment to the Executive of
any amounts pursuant to Section 4(b) or 4(d) and payment of any cash amounts
pursuant to Section 4(e) shall not commence until a date that is six months
following the date of the Executive’s separation from service with the
Company.  Upon the date which is six months following the date of Executive’s
separation from service, all previously accrued monthly amounts shall be payable
in a lump-sum and future amounts will continue to be paid pursuant to the
remaining term of the 18-month payment cycle.  The above-referenced six month
delay in payment shall only apply to the extent required by Section 409A of the
Code, such that such delay shall not apply to payments made in connection with
an involuntary termination of employment provided such payments fall within the
dollar threshold described in Treas. Reg. § 1.409A-1(b)(9)(iii).



(h)
The Executive understands and agrees that he is obligated to pay all local,
state and federal taxes that are or may be owed from the payments specified in
this paragraph 4, and, as applicable, the payments will be subject to
appropriate tax withholding by the Company.



5.           Non-Competition.  During the Agreement Term and for a period of 18
months subsequent to the Date of Termination, the Executive shall not, without
the prior written consent of the Company, directly or indirectly, (i) own or
acquire in any manner any interest (other than the ownership solely for
investment purposes of not more than five percent (5%) of the shares of any
corporation, the shares of which are publicly and regularly traded on a national
securities exchange or in the over-the-counter market) in any person, firm,
partnership, company, association or other entity that competes with the Company
in the business of enterprise security solutions and services to customers in
the United States government and industry (the “Business”), (ii) be employed by,
or serve as an employee, agent, officer, director of, any person, firm,
partnership, corporation or provider of services competitive with the Business
of the Company, or (iii) provide financial, technical, marketing or other
assistance or act as a representative, broker, director, officer, employee,
advisor, consultant or agent of any person or entity that is competitive with
the Business of the Company.  Notwithstanding anything to the contrary set forth
in this Agreement, the provisions of this paragraph 5 shall survive the
termination of the Executive’s employment hereunder and the termination of this
Agreement.
 
 
 
Employment Agreement 2012
 
 
7

--------------------------------------------------------------------------------

 
 
6.           Confidentiality.  The Executive promises that he will receive,
develop and hold Confidential Information (as defined below) in strict
confidence and will not use or disclose Confidential Information, or make copies
of any documents containing Confidential Information, except in furtherance of
the Business of the Company, unless the Board of Directors provides prior
written consent.  The Executive further agrees to use reasonable efforts to
safeguard the Confidential Information and protect it from disclosure, misuse,
loss or theft. The foregoing promises of confidentiality shall not apply if and
to the extent that the Executive is ordered by a court or other governmental
agency to disclose Confidential Information, provided the Executive has given
the Company prompt written notice of the order or subpoena and provides all
reasonable cooperation necessary to limit such disclosure and to protect the
confidentiality of any Confidential Information so disclosed.  “Confidential
Information” means all nonpublic information (whether or not specifically
labeled or identified as confidential), that has been or is disclosed to,
developed or learned by the Executive as a result of employment with the Company
and that relates to the business, finances, products, services, customers,
research or development of the Company or third parties with whom the Company
does business or from whom the Company receives information. The definition of
Confidential Information includes, but is not limited to, the following: access
codes, security devices and naming conventions used in software and hardware
systems; databases of information; other proprietary software; proprietary
specifications for hardware and software platforms, the identity and
transactions with customers, clients and suppliers; marketing product and
service plans, objectives and strategies; tactical objectives, approaches, and
competitive advantages; internal financial information; specialized marketing
programs related to products and services offered or under development by the
Company (or any parent or affiliate of the Company); data and reports related to
marketing programs; proprietary systems and operations manuals; proprietary
training manuals; proprietary technical and scientific know-how, data and
strategies; the Company’s information gathering processes and compilations of
information; and information disclosed to the Company by its business partners,
licensees, customers and clients in reliance on promises that its
confidentiality will be preserved.  Notwithstanding anything to the contrary set
forth in this Agreement, the provisions of this paragraph 6 shall survive the
termination of the Executive’s employment hereunder and the termination of this
Agreement.


7.           Non-Solicitation.


(a)
The Executive recognizes that the Company incurs significant expense in training
employees to provide services in accordance with the Company’s Business and that
the Company will disclose Confidential Information to each such employee.  The
Executive promises that, during the Agreement Term and for a period of 18 months
subsequent to the Date of Termination, the Executive will not, without the prior
written consent of the Company, knowingly hire, directly or indirectly, any
person then employed by the Company, or knowingly solicit, directly or
indirectly, such a person either to terminate or diminish employment with the
Company, or to work for any other person or entity, whether or not a competitor,
and the Executive shall not approach any such employee for any such purpose or
authorize or knowingly cooperate with the taking of any such actions by any
other individual or entity.

 
 
 
Employment Agreement 2012
 
 
8

--------------------------------------------------------------------------------

 
 
(b)
The Executive also acknowledges that the Company incurs significant expense in
developing business partners, licensees, customers and clients.  The Executive
promises that, during the Agreement Term and for a period of 18 months
subsequent to the Date of Termination, the Executive will not, without the prior
written consent of the Company, knowingly directly or indirectly, solicit any
customer, business partner, licensee or client of the Company to terminate or
diminish its business relationship with the Company or to purchase any product
or service that is or may be used as a substitute for any product or service of
the Company, and the Executive shall not knowingly approach any such customer,
supplier, lessor or lessee for such purpose or authorize or knowingly cooperate
with the taking of any such actions by any other individual or entity.



(c)
Notwithstanding anything to the contrary set forth in this Agreement, the
provisions of this paragraph 7 shall survive the termination of the Executive’s
employment hereunder and the termination of this Agreement.



8.           Non-Disparagement.  During the Agreement Term and for a period of
18 months subsequent to the Date of Termination, neither the Company nor the
Executive will publish, including but not limited to, with the media, directly
or indirectly, disparaging or negative comments concerning the other, whether or
not slanderous or libelous.  The Executive further agrees not to make public,
directly or indirectly, disparaging comments concerning any former or current
employee, officer or director of the Company.  The Company further agrees that
neither it nor its officers or directors will comment negatively, formally or
informally, with respect to or concerning the Executive’s performance of his
duties at or any reason for departure from the Company or his ability,
experience, or qualifications with respect to similar
employment.  Notwithstanding anything to the contrary set forth in this
Agreement, the provisions of this paragraph 8 shall survive the termination of
the Executive’s employment hereunder and the termination of this Agreement.


9.           Restrictions Reasonable.   Executive agrees that the restrictions
set forth in Sections 5 (Non-Competition), 6 (Confidentiality), 7
(Non-Solicitation), and 8 (Non-Disparagement) are reasonable, proper and
necessitated by the legitimate business interests of the Company, and do not
constitute an unlawful or unreasonable restraint upon Executive’s ability to
earn a living.  Executive acknowledges that it may be impossible to assess the
monetary damages occurred by Executive’s violation of sections 5, 6, 7 or 8 of
this Agreement, that violations of those sections will be material breaches of
this Agreement and will cause irreparable injury to the Company.  Accordingly,
Executive agrees that Company will be entitled, in addition to all other rights
and remedies which may be available, to an injunction enjoining and restraining
Executive and any other involved party from committing a violation of this
Agreement, and Executive consents to the issuance and entry of such
injunction.  In addition, Company will be entitled to such damages as it can
demonstrate that it sustained by reason of the violation of this Agreement by
the Executive and/or others.  The parties agree that in the event of any
litigation to enforce or interpret this Agreement, the prevailing party will be
entitled to recover all costs, including reasonable attorney’s fees, from the
non-prevailing party.  In the event Company enforces this section through a
Court Order, Executive agrees that the restriction on Executive following
termination of employment set forth in this Agreement shall remain in effect for
a period of one year from the date of the final Court Order enforcing this
Agreement.
 
 
 
Employment Agreement 2012
 
 
9

--------------------------------------------------------------------------------

 
 
10.           Return of Materials. Upon the Executive’s Date of Termination, or
at any time upon the Company’s request, the Executive (or if deceased, the
Executive’s personal representative) shall promptly deliver to the Company
without retaining copies, all tangible things that are or contain Confidential
Information.  The Executive or such personal representative shall also promptly
deliver to the Company all computer print-outs, books, software manuals and
directions, floppy disks and other such media for storing software and
information, work papers, files, customer lists, supplier lists, employee lists,
telephone and/or address books, Rolodex or equivalent cards, memoranda,
appointment books, calendars, employee manuals, sales aides, keys and other
tangible things provided to the Executive by the Company, or authored in whole
or in part by the Executive within the scope of his employment by the Company,
even if they do not contain Confidential Information; provided that the
Executive shall not be required to deliver personal files and personal
information unrelated to the Company’s business.  At the time of such
deliveries, the Executive shall disclose to the Company any passwords or other
knowledge required to access and use any of the foregoing.  The Executive
acknowledges that he does not have, and will not acquire, any ownership rights
in such materials and things.


11.           Section 409A.  To the extent applicable, it is intended that the
compensation arrangements set forth in this Agreement be in full compliance with
Section 409A of the Code. This Agreement shall be construed in a manner to give
effect to such intention.


12.           Nonalienation.  The interests of the Executive under this
Agreement are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by the
Executive’s creditors or beneficiaries.


13.           Successors.  This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.


14.           Notices.  Notices and all other communications provided for in
this Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by facsimile or prepaid overnight courier to the parties at the addresses set
forth below (or such other addresses as shall be specified by the parties by
like notice):


To the Company:
To the Executive:
Telos Corporation
 
19886 Ashburn Road
 
Ashburn, VA  20147
 
Attn.:  Legal Department
 

 
15.           Severability.  The invalidity or unenforceability of any provision
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).
 
 
 
Employment Agreement 2012
 
 
10

--------------------------------------------------------------------------------

 
 
16.           Waiver of Breach.  No waiver of either party hereto of a breach of
any provision of this Agreement by the other party will operate or be construed
as a waiver of any subsequent breach by such other party.  The failure of either
party to take any action by reason of such breach will not deprive such party of
the right to take action at any time while such breach continues.


17.           Amendment.  This Agreement may be amended or canceled only by
mutual agreement of the parties in writing.  So long as the Executive lives, no
person, other than the Executive and the Company, shall have any rights under or
interest in this Agreement or the subject matter hereof.


18.           Choice of Law and Forum Selection.  This Agreement shall be
governed by the laws of the Commonwealth of Virginia as to its validity,
interpretation and enforcement.  Should it be necessary for the Company to file
suit, exclusive jurisdiction will lie in the courts of the Commonwealth of
Virginia.


19.           Survival of Agreement.  Except as otherwise expressly provided in
this Agreement, the rights and obligations of the parties to this Agreement
shall survive the termination of the Executive’s employment with the Company.


20.           Entire Agreement.   This Agreement constitutes the entire
agreement between the parties concerning the subject matter hereof and
supersedes all prior and contemporaneous agreements, if any, between the parties
relating to the subject matter hereof.


21.           Acknowledgement by Executive.  The Executive represents to the
Company that he is knowledgeable and sophisticated as to business matters,
including the subject matter of this Agreement, that he has read this Agreement
and that he understands its terms.  The Executive acknowledges that, prior to
assenting to the terms of this Agreement, he has been given a reasonable time to
review it, to consult with counsel of his choice, and to negotiate at
arm’s-length with the Company as to the contents.  The Executive and the Company
agree that the language used in this Agreement is the language chosen by the
parties to express their mutual intent, and that no rule of strict construction
is to be applied against either party hereto.


IN WITNESS WHEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, as of the
date above first written.
 
EXECUTIVE
TELOS CORPORATION
     
 
 
 
[NAME] 
John B. Wood
[TITLE] 
President, Chief Executive Officer

 
 
 
Employment Agreement 2012 
11

--------------------------------------------------------------------------------